UNITEI) STATES DISTRICT C()URT
FOR THE DISTRICT OF COLUMBIA

 
   
  
   
   

UNITED STATES OF AMERICA

V.

CARLOS BENNETT,

Criminal N0. 03-361 (JDB)

Defendant.

ORDER

Upon consideration of the report and recommendation of Magistrate Judge Kay dated July
29, 201 l, the Court‘s minute order of August 3, 2011, and the entire record herein, it is hereby

ORDERED that the report and recommendation is ADOPTED; and it is further

ORDERED that the conditions of supervised release are modified to include a thirty-day
placement in a halfway house; and it is further

ORDERED that defendant's payment of fees shall be waived during placement in
sanctioned center (i.e. halfway house).

SO ORDERED.

JOI-IN D. BATES

United States District Judge
Date: August 22, 2011